Matter of Branic Intl., Realty Corp. v Pitt (2015 NY Slip Op 00227)





Matter of Branic Intl., Realty Corp. v Pitt


2015 NY Slip Op 00227


Decided on January 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 6, 2015

Friedman, J.P., Acosta, Andrias, Clark, JJ.


570284/10

[*1]9453 In re Branic International, Realty Corp., Petitioner-Respondent, —
vPhillip Pitt, etc., Respondent-Appellant, "John Doe," et al., Respondents.


West Side SRO Law Project, New York (Martha Weithman of counsel), for appellant.
Rosenberg Calica & Birney LLP, Garden City (Ronald J. Rosenberg of counsel), for respondent.

On remittitur from the Court of Appeals (__ NY3d __, 2014 NY Slip Op 07927 [2014]), order, Appellate Term of the Supreme Court, First Department, entered on or about December 22, 2010, which, to the extent appealed from as limited by the briefs, reversed an order of the Civil Court, New York County (Gerald Lebovits, J.), entered on or about June 9, 2009, granting respondent's motion for summary judgment dismissing the petition and denying petitioner's motion for summary judgment on its claim for possession, denied respondent's motion, and granted petitioner's motion, unanimously reversed, on the law, without costs, the order of the Appellate Term vacated, and the proceeding dismissed as moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 6, 2015
CLERK